NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0359-21

RIDGEFIELD PARK PBA
LOCAL 86,

          Plaintiff-Appellant,

v.

VILLAGE OF RIDGEFIELD
PARK,

     Defendant-Respondent.
__________________________

                   Submitted June 6, 2022 – Decided July 5, 2022

                   Before Judges Rothstadt and Mayer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Docket No. L-5647-21.

                   Limsky Mitolo, attorneys for appellant (Merick H.
                   Limsky, on the brief).

                   Boggia Boggia Betesh & Voytus, LLC, attorneys for
                   respondent (Philip N. Boggia and Joseph W. Voytus, on
                   the brief).

PER CURIAM
      Plaintiff Ridgefield Park PBA Local 86 appeals from an August 26, 2021

order denying its order to show cause (OTSC) to proceed summarily and

dismissing its verified complaint to vacate or modify a Public Employment

Relations Commission (PERC) arbitration award. We reverse and remand.

      Because we reverse on procedural grounds, we forego a recitation of the

facts giving rise to plaintiff's employment grievance action against defendant

Village of Ridgefield Park under a collective negotiations agreement.

      After a PERC arbitrator ruled in favor of defendant in the employment

grievance action, on August 24, 2021, plaintiff filed an OTSC and verified

complaint pursuant to N.J.S.A. 2A:24-7 and Rule 4:67-1. Two days later, before

plaintiff served the OTSC and verified complaint upon defendant, the judge

denied the OTSC, finding plaintiff failed to establish "a reasonable probability

of success on the merits of the claim or the law on which [plaintiff] bas es [its]

claim is unsettled." The judge concluded plaintiff "ha[d] not met the necessary

standards to vacate the arbitration [award] entered in favor of the [d]efendant.

The [p]laintiff has not shown that the arbitrator committed such serious error in

that it would not be able to even arguably construe the contract in favor of the

[d]efendant." After denying the OTSC to proceed in a summary manner, the

judge sua sponte dismissed plaintiff's complaint.


                                                                            A-0359-21
                                        2
      On appeal, plaintiff argues the judge erred in denying the OTSC and

dismissing its action. We agree the judge failed to comport with Rule 4:67

governing procedures for summary actions and therefore reverse and remand the

matter to the trial court.

      Additionally, plaintiff requests we exercise original jurisdiction, decide

the matter on the merits, and vacate the arbitrator's award. We decline to do so

because the issue was not fully briefed by the parties in the trial court

proceeding. The judge reviewed only the allegations in the verified complaint

in dismissing plaintiff's action sua sponte.

      In reviewing an application under Rule 4:67, we consider whether there is

substantial credible evidence supporting the trial judge's disposition of a party's

request to proceed summarily. See O'Connell v. N.J. Mfrs. Ins. Co., 306 N.J.

Super. 166, 173 (App. Div. 1997), app. dism'd, 157 N.J. 537 (1998). We review

a trial court's determination based on an interpretation of the court rules de novo.

Occhifinto v. Olivo Constr. Co., LLC, 221 N.J. 443, 453 (2015).

      "A party to [an] arbitration proceeding may . . . commence a summary

action in the court . . . for the confirmation of the award or for its vacation,

modification or correction." N.J.S.A. 2A:24-7. Because the matter involved an




                                                                              A-0359-21
                                         3
arbitration award, plaintiff had the option to proceed in a summary manner under

Rule 4:67-1(a). Rule 4:67-2(a) provides:

            [i]f the action is brought in a summary matter pursuant
            to R. 4:67-1(a), the complaint, verified by affidavit
            made pursuant to R. 1:6-6, may be presented to the
            court ex parte and service shall be made pursuant to R.
            4:52-1(b) . . . . The proceeding shall be recorded
            verbatim provided that the application is made at a time
            and place where a reporter or sound recording device is
            available. The court, if satisfied with the sufficiency of
            the application, shall order the defendant to show cause
            why final judgment should not be rendered for the relief
            sought.

      "Rule 4:67-1 is designed 'to accomplish the salutary purpose of swiftly

and effectively disposing of matters which lend themselves to summary

treatment while at the same time giving the defendant an opportunity to be heard

at the time plaintiff makes his [or her] application on the question of whether or

not summary disposition is appropriate.'" Grabowsky v. Twp. of Montclair, 221

N.J. 536, 549 (2015) (quoting Pressler & Verniero, Current N.J. Court Rules,

cmt. 1 on R. 4-67-1 (2015)). In Grabowsky, our Supreme Court held the trial

court's summary disposition dismissing the plaintiff's complaint was

procedurally improper under Rule 4:67-1. Ibid. In that case, the Court noted

the procedural requirements of Rule 4:67-1 "serve important objectives: to

permit the presentation of a factual record and legal arguments to the court, and


                                                                            A-0359-21
                                        4
to ensure that the parties anticipate and address the standard for summary

disposition before the court decides whether to grant that relief." Id. at 550.

      Here, the judge denied plaintiff's OTSC to proceed summarily without

development of a complete factual record and without the benefit of defendant's

arguments. Thus, the record lacks substantial credible evidence supporting the

denial of plaintiff's motion to proceed in a summary manner. Nor was the

proceeding recorded consistent with Rule 4:67-1. Moreover, plaintiff had no

notice the complaint would be dismissed in its entirety upon the denial of its

OTSC to proceed summarily.

      At the time the judge denied plaintiff's OTSC, there was no pending

motion to dismiss plaintiff's complaint as defendant had yet to be served with

plaintiff's pleadings. After denying the OTSC to proceed in a summary manner,

the judge should have notified plaintiff of his intent to sua sponte consider the

merits of plaintiff's application to vacate or modify the arbitration award. By

dismissing the complaint on his own, the judge failed to provide plaintiff with

"notice and an opportunity to be heard . . . at a meaningful time and in a

meaningful manner." Klier v. Sordoni Skanska Constr. Co., 337 N.J. Super. 76,

84 (App. Div. 2001).




                                                                            A-0359-21
                                        5
      Additionally, the judge reviewed plaintiff's OTSC as a request for

injunctive relief despite plaintiff never requesting such relief. Plaintiff filed a

verified complaint to vacate or modify the arbitration award and sought

adjudication of that issue by way of a summary proceeding under Rule 4:67.

Defendant did not file opposition to plaintiff's OTSC to proceed summarily or

address the merits of the relief sought in the verified complaint because the judge

dismissed the litigation prior to plaintiff having the opportunity to serve its

pleadings on defendant.

      Even presuming the judge's denial of the OTSC to proceed summarily

comported with the requirements of Rule 4:67, plaintiff should have been given

an opportunity to address why its verified complaint should not be dismissed .

Based solely on the allegations in the verified complaint, and without notice to

plaintiff, the judge determined plaintiff could not prevail as a matter of law in

vacating or modifying the arbitrator's award.

      On remand, consistent with due process requirements, the judge should

provide notice to plaintiff of any court-initiated motion to dismiss the verified

complaint. Plaintiff should have an opportunity to present arguments why such

dismissal would be inappropriate, particularly in the absence of responsive

papers from defendant. We take no position on the outcome of the trial court's


                                                                             A-0359-21
                                        6
initiation of its own motion to dismiss plaintiff's complaint if the judge elects to

proceed in such a manner. We leave it to the trial court's discretion how to

proceed with a future court-initiated motion to dismiss and whether defendant's

position on such a sua sponte motion should be considered to develop a complete

record.

      Reversed and remanded. We do not retain jurisdiction.




                                                                              A-0359-21
                                         7